ACCEPTED
                                                                                                                                             14-15-00144-CV
                                                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                                                           HOUSTON, TEXAS
PAUL FURRH, JR.                                                                                                                          4/2/2015 6:19:42 PM
Attorney at Law                                                                                                        YVONNE ALVAREZ CHRISTOPHER PRINE
Chief Executive Officer                                                                                                AMIR BEFROUI                   CLERK
                                                                                                                       KIMBERLY BROWN
RICHARD TOMLINSON                                                                                                      REGGIE FOX
Director of Litigation                                                                                                 TARIQ GLADNEY
                                                                                                                       ELIZABETH LOCKETT
ROSLYN O. JACKSON                                                                                                      RYAN MARQUEZ
Directing Attorney                                                                                                    FILED
                                                                                                                       THAI-ANH INNGUYEN
                                                                                                                14th COURT
                                                                                                                       PATRICIAOF   APPEALS
                                                                                                                                 TSAI
HELEN MALVEAUX                                           Lone Star Legal Aid                                       HOUSTON,       TEXAS
                                                                                                                       Staff Attorneys
Housing Managing Attorney                                   Housing/Consumer Division                            4/2/2015 6:19:42 PM
                                                                            rd                                         Mailing Address:
                                                              1415 Fannin, 3 Floor                              CHRISTOPHER
SAPNA AIYER                                                                                                            1415 Fannin A. PRINE
                                                                                                                                   Street
                                                               Houston, TX 77002                                         Clerk
Consumer Managing Attorney                                                                                             Houston, Texas 77002

                                                                                                                          713-652-0077 Telephone
                                                                                                                          713-652-3814 Fax
                                                                                                                          800-733-8394 Toll-free
Richard Tomlinson
Director of Litigation


                                                                 April 2, 2014

Christopher Prine
Clerk of Court
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

           RE:        Goodman-Delaney v. Grantham, case no. 14-15-00144-CV

Dear Mr. Prine:

         My office represents the Appellant, Mrs. Rhonda Patrice Goodman-Delaney, in the above
numbered case. In the docketing statement filed on February 18, 2015, an attorney with our office
indicated that the Appellee, Marilyn Grantham, was represented by Thomas Glenn, her counsel at the
trial court.
         On March 31st I learned that Thomas Glen is no longer representing the Appellee. We have
listed the correct notice address for the Appellee in our subsequent filings. This letter is a courtesy for
the Court to update its address for the Appellee. Her contact information is as follows:

                                          Marilyn Grantham                             Telephone: 713-731-7506
                                          5114 Tavenor Lane                            Fax: N/A
                                          Houston, TX 77048                            Email: marilyn.grantham@hoxieis.com

           Call me at 713-652-0077 x 1154 if you have any questions.

                                                                Sincerely,


                                                                /s/ Richard Tomlinson

                                                       Serving the East Region of Texas Since 1948
                 Angleton, Beaumont, Bellville, Belton, Bryan, Conroe, Galveston, Houston, Longview, Nacogdoches, Paris, Texarkana, Tyler, Waco


           ________________________________                                                               ________________________________
                                                                          United Way of Greater Houston